Citation Nr: 1635047	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant's net worth, prior to July 2012, was a bar to payment of Department of Veterans Affairs (VA) improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran) who had active duty service from June 1942 to November 1945.  The appellant's son is the appellant's legal custodian and fiduciary of the appellant's VA benefits.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  In October 2014, the Board granted the appeal in part and remanded the issue of whether the appellant's net worth, prior to July 2012, was a bar to payment of VA improved death pension benefits.  In April 2015 and December 2015, the Board remanded the issue on appeal to afford the appellant a hearing before the Board.  However, in a July 2016 statement, the appellant's son withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

From January 2011 to June 2012, considering all circumstances, including the appellant's income, expenses, and net worth from the end of 2010 to June 2012, it was reasonable that some part of the corpus of her estate be consumed for her maintenance.


CONCLUSION OF LAW

The appellant's net worth was a bar to payment of VA improved death pension benefits prior to July 2012.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.660, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided in a March 2013 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As to VA's duty to assist, all necessary development has been accomplished, and all pertinent documentation has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant challenges the discontinuation of VA improved death pension benefits, which were discontinued as of January 2011 on the basis that her net worth was excessive, and resumed beginning July 2012.  

Death pension benefits are generally payable to surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. §§ 1541(a)(1), 1521(j); 38 C.F.R. §§  3.3(b)(4), 3.274.

In order to receive benefits, an eligible surviving spouse must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  38 C.F.R. §§ 3.3, 3.23, 3.274.  Pension will be denied or discontinued when the corpus of the estate is such that, under all the circumstances, including consideration of the surviving spouse's income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1541(a)(1); 38 C.F.R. § 3.274(c).

The terms corpus of estate and net worth are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the surviving spouse's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d).

Where reduction or discontinuance of a running award of improved pension is required because of an increase in net worth or corpus of estate, the award shall be reduced or discontinued effective the last day of the calendar year in which the increase occurred.  38 C.F.R. § 3.660(a)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, there is no question regarding whether the basic service criteria for VA improved death pension entitlement were met.  There is also no question regarding whether the appellant's income is within applicable guidelines.  The question is whether, for the period from January 2011 to June 2012 that VA discontinued improved death pension, the appellant's net worth was a bar to payment of such benefits.

There is no specific dollar limitation on net worth (as opposed to income) that bars an individual from receiving improved death pension benefits under 38 C.F.R. 3.274.  However, VA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.  It further instructs that the basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA, and that VA's income-based programs are intended to give beneficiaries a minimum level of financial security and are not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  M21-1MR V.iii.1.J.1g.

In September 2010, the appellant submitted her application for VA improved death pension benefits.  On the application, she reported a total net worth of $16,000, consisting entirely of cash, bank accounts, and certificates of deposit.  In an October 2010 decision letter, the RO granted death pension benefits, effective May 1, 2010, in part based on the information contained in the appellant's application; a portion of that letter specifically states that the appellant was responsible to tell VA right away if her income or changed or her "net worth increase[d] (e.g. bank accounts, investments, real estate)."  In July 2011, the appellant's son became the appellant's legal custodian for VA benefit purposes.  

As reflected in a January 2013 decision letter from the RO, the appellant's VA pension was terminated effective January 1, 2011, based on an apparent change her net worth.  This was based on the fact that a February 2011 earnings verification report (EVR), submitted by the appellant's son, reported a total net worth of approximately $20,000, while a February 2012 EVR from the appellant's son reported a total net worth of over $100,000 for the year 2011.  Based on this apparent increase in net worth, an October 2012 letter was sent by VA requesting clarification.  In correspondence received by VA in January 2013, the appellant's son reported that, on the 2011 EVR form, based on a misunderstanding regarding a question on the form, an incorrect figure had been reported, and that on the 2012 EVR form a dollar amount reported had been incorrectly read as being much higher than what was actually stated.  He provided copies of such forms, along with explanations of what the correct dollar amounts reported should have been.  

An EVR received by VA in March 2013 from the appellant's son clarifying the appellant's net worth in 2011 reported a total net worth of approximately $115,000 for the year 2011, and in February 2014 VA received bank/investment account statements from the appellant's son indicating that the appellant's net worth between 2011 and 2012 was approximately $100,000 to $115,000.  One such bank statement for the period of December 17, 2010, through January 13, 2010, reflects that, as of January 12, the appellant had a balance of over $89,000 in that particular bank.  

Given the circumstances of this case, the appellant's net worth prior to July 2012 was a bar to payment of VA improved death pension benefits, and her appeal must be denied.  The Board notes the appellant's expenses during 2011, as reflected in a July 2011 VA Field Examination Report, estimated at $3,761 per month, and her non-VA income of approximately $1,968 per month.  However, given the appellant's December 2010 to January 2011 bank statement indicating a balance of over $89,000, the March 2013 EVR reporting a total net worth of approximately $115,000 for the year 2011, and the bank/investment account statements indicating that the appellant's net worth between 2011 and 2012 was over $100,000, the Board finds that it was "reasonable that some part of the corpus" of the appellant's estate "be consumed for [her] maintenance."  In this regard, as the Board noted in its December 2014 decision, based on information provided by the appellant's son in June 2014 regarding the appellant's total assets, "[p]rior to the appellant's admission into the nursing facility [in July 2012], it would appear that her income was sufficient to sustain her regular expenses, as demonstrated by the increase in her net worth from $98,646 to $105,322 from December 2011 to April 2012."  Moreover, the Board notes that the appellant son, in a May 2014 statement, acknowledged that the appellant's "finances were above the threshold for 2011," but argued that she had "substantially reduced her assets since that time," and that "her finances [were] below the threshold" by the end of 2012.  

The Board further notes that the appellant's son petitioned for a waiver of the overpayment resulting from the termination of the appellant's death pension benefits, which the agency of jurisdiction denied in a January 2015 decision.  However, the issue of entitlement to waiver of any such overpayment is not before the Board at this time, and the Board intimates no decision as to that issue.


ORDER

VA improved death pension benefits prior to July 2012 are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


